Citation Nr: 1506590	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  14-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the Veteran is competent for purposes of handling disbursement of VA funds.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel






INTRODUCTION

The Veteran had active service from January 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine that found that the Veteran was not competent to handle disbursement of VA funds.

In December 2014, the Veteran testified via video conference hearing at the RO before the undersigned.  In May 2014 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives nonservice-connected pension benefits from VA.  The AOJ has determined that the Veteran is not competent to handle disbursement of her funds, and based its determination on an April 2011 medical opinion by a physician who found that the Veteran was unqualified to manage her finances at that time.  A March 2013 VA field examiner made a similar conclusion.

The Veteran contends that she is competent to manage her finances and presented testimony at RO and Board hearings in support of her assertion.  

In light of the Veteran's hearing testimony and the other evidence of record (such as an April 2013 psychiatric evaluation revealing that the Veteran had "overall reasonably good" sensorium, "reasonably good" memory, and no evidence of psychosis), the Board finds that a remand is necessary for a VA examination to determine whether she is competent to manage her own funds.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA medical records pertinent to treatment of the Veteran dated since March 12, 2013, and associate them with the record.

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to assess her competency to handle disbursement of funds.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should provide an opinion as to whether the Veteran lacks the mental capacity to contract or to manage her own affairs, including disbursement of funds without limitation.

A complete rationale for all opinions must be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




